      Case 1:17-cv-09276-PAE-BCM Document 438 Filed 01/28/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THE BARTER HOUSE, INC., and BRIAN DIMARCO,

                                         Plaintiffs,                  17 Civ. 9276 (PAE) (BCM)
                         -v-
                                                                         OPINION & ORDER
 INFINITY SPIRITS LCC, a limited liability company, DON
 GOOD TEQUILA COMPANY, LLC, a limited liability
 company, EUROPEAN INFINITY GROUP INC., a
 corporation, and BRIAN HOPKINS, an individual,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

       Trial in this case will be held later this year, once pandemic conditions so permit. Trial

will be limited to the claims of breach of contract, fraud, and unjust enrichment claims brought

by plaintiffs The Barter House and Brian DiMarco (together, “Barter House”) against defendant

Brian Hopkins. With the corporate defendants in this case having defaulted, see Dkt. 413,

Hopkins is the sole remaining defendant in the liability phase of this case.

       Barter House and Hopkins have each filed motions in limine. See Dkt. 393 (Barter House

memorandum of law in support of its motions) (“BH Mem.”); Dkt. 398 (Hopkins memorandum

of law in support of its motions) (“Hopkins Mem.”); Dkt. 419 (Barter House memorandum of

law in opposition to Hopkins’ motions) (“BH Opp.”). In a bench ruling issued on October 27,

2020, the Court resolved five of these motions. This decision resolves the remaining four.

       1.      Barter House moves to preclude Hopkins from presenting evidence regarding

plaintiffs’ state liquor licenses or lack thereof. In its decision on the parties’ cross-motions for

summary judgment, the Court ruled that plaintiffs’ compliance, or lack of compliance, with state

liquor licensure requirements was irrelevant to the then-pending counterclaim for breach of
      Case 1:17-cv-09276-PAE-BCM Document 438 Filed 01/28/21 Page 2 of 5




contract pursued by then-defendant European Infinity Group, Inc. See Dkt. 280 at 44–45. That

decision is law of the case, and equally applies to Barter House’s breach of contract claim. And

Hopkins has not articulated any theory under which Barter House’s, or DiMarco’s, compliance

with state liquor laws would be relevant to Barter House’s other pending claims, for fraud and

unjust enrichment. The Court therefore grants Barter House’s motion.

       2.      Barter House moves to preclude Hopkins from presenting expert testimony. The

defense (like plaintiffs) did not disclose any experts during the time period the Court set in the

case management plan for expert discovery. See Dkt. 87 (case management plan); Dkts. 141,

146-1 (noting that discovery had closed). However, after the Court conditionally vacated its

initial entry of default judgments against the defendants, defense counsel identified four

purported expert witnesses it proposed to call at trial. It is not clear whether Hopkins continues

to seek to call any of these witnesses, insofar as defense counsel has since withdrawn, the

defense’s counterclaims have been dismissed, and all defendants but Hopkins have, again,

defaulted. Nonetheless, in the event that Hopkins envisions calling such witness, the Court

resolves Barter House’s motion to preclude such testimony. The Court grants that motion, for

two independent reasons.

       First, Hopkins’ bid to call experts is untimely. Although otherwise participating in

aspects of pretrial discovery, the defense did not disclose any experts during the time period the

Court had set for such disclosures. (Nor did plaintiffs.) Neither Hopkins nor, earlier, defense

counsel, has offered a reasonable explanation for the defense’s failure during this period to

identify the experts it now proposes. 1 Indeed, the defense did not respond to plaintiffs’ motion in



1
 Later, the defense also failed to submit any materials in connection with the joint pretrial order,
Dkt. 314, or to participate in the December 2, 2019 conference to discuss the joint pretrial order,


                                                  2
      Case 1:17-cv-09276-PAE-BCM Document 438 Filed 01/28/21 Page 3 of 5




limine seeking preclusion of these experts. And permitting Hopkins to reopen discovery for this

purpose—presumably resulting in the submission of expert reports and of the depositions of each

expert—would invite further delay of this long-running case whose progress, as the record

reflects, has been repeatedly stalled by the defense. The late addition of such experts would also

prejudice plaintiffs, who have already submitted their part of the joint pretrial order, and who

might be obliged to call rebuttal expert witnesses. Hopkins’ late notice therefore decisively fails

under the familiar standards governing the late notice of expert witnesses. See, e.g., Softel Inc. v.

Dragon Medical & Scientific Comm., Inc., 118 F.3d 955, 962 (2d Cir. 1997) (standards for

whether to permit belated expert disclosures include (1) defendants’ explanation for failure to

comply with discovery order, (2) the importance of new evidence, (3) the prejudice suffered by

the opposing party, and (4) the possible need for a continuance); Chamberlain Est. of

Chamberlain v. City of White Plains, 960 F.3d 100, 117–18 (2d Cir. 2020) (where failure to

disclose was likely an “oversight,” plaintiff could not produce undisclosed expert testimony on

plaintiff’s medical records because defendants would not have opportunity to depose the expert

or to secure a rebuttal expert); Dynamic Concepts, Inc. v. Tri-State Surgical Supply & Equip.

Ltd., 716 F. App’x 5, 12–13 (2d Cir. 2017) (summary order) (upholding order precluding “highly

important” expert testimony where the first, third, and fourth Softel factors favored preclusion);

In Re Omeprazole Patent Litig., 2002 WL 287785, *5 (S.D.N.Y. 2002) (precluding testimony of

belatedly disclosed expert where the “first and third [Softel] factors weigh[ed] heavily for

preclusion”).



Dkt. 317 (conference transcript). Ordinarily, these lapses would independently justify preclusion
of expert witnesses whom the defense had failed to notice. The Court, however, assumes that
these lapses are attributable to the personal issues that in late 2019 afflicted then-defense
counsel, the late Andy Oh, Esq., and accordingly does not rely on these failings as a basis for
preclusion.
                                                  3
      Case 1:17-cv-09276-PAE-BCM Document 438 Filed 01/28/21 Page 4 of 5




        Second, the proposed expert testimony is irrelevant. Three of the defense’s proposed

experts were, apparently, prepared to offer testimony about DiMarco’s liquor license. The Court

has already granted plaintiffs’ motion in limine to preclude that area of testimony as irrelevant.

The fourth witness, Joseph Caruso, is a purported computer forensics expert whom Hopkins

would, apparently, call to attest to the timing of the creation of plaintiffs’ sole source letters. See

Dkt. 207, 207-1. But the Court has already precluded such evidence, see Dkt. 423, as the Court

recognized in recently finding moot Barter House’s motion in limine, see Dkt. 435.

       3.      Hopkins moves to preclude deposition testimony by Hopkins to the effect that,

with narrow exceptions, he, and now-defaulting defendants Don Good Tequila U.S.A., Infinity

Spirits and European Infinity Group, did not hold any assets in the United States. The Court

denies that motion. Such testimony is admissible as impeachment evidence, to the extent that

there is evidence that Hopkins made contrary representations to plaintiff DiMarco. Further,

insofar as Hopkins has asserted as a defense that DiMarco—in entering into agreements with

Hopkins—should have appreciated that Hopkins was a pathological liar, the defense has squarely

put DiMarco’s veracity towards Hopkins at issue.

       4.      Hopkins next moves to preclude evidence as to his representations in the

Distribution Agreement as to his ownership of certain trademarks—representations which

plaintiffs claim were false. To the extent that plaintiffs had sought to offer these representations

in support of an anticipatory-breach defense to the defense’s counterclaims, that bid is moot, in

light of the Court’s dismissal of the counterclaims. However, Hopkins’ allegedly false

representations in the Distribution Agreement are separately admissible as impeachment

evidence. The Court will admit them, subject to a limiting instruction that they are admissible

solely for purposes of impeachment.



                                                   4
      Case 1:17-cv-09276-PAE-BCM Document 438 Filed 01/28/21 Page 5 of 5




       5.      Finally, Hopkins opposes plaintiffs’ proposed offer of Exhibits 64, 65, 66, 69, 74,

75 and 112, on the grounds that these exhibits are, ostensibly, incomplete without certain

additional pages or attachments. The Court’s present intention is to receive the exhibits as

offered by plaintiffs, substantially for the reasons recited in plaintiffs’ opposition to Hopkins’

motion. See BH Opp. at 6–10. The Court reserves judgment as to whether there is an

independent basis for admitting the additional or attached materials whose admission Hopkins

seeks. Relatedly, Hopkins makes blanket objections to other exhibits that plaintiffs seek to offer,

to wit, Exhibits 9, 16, 18, 31, 32, 34, 35, 56, 61, 63, 65, 66 and 67, as, ostensibly, unfairly

prejudicial. The Court denies Hopkins’ generalized bid to exclude these exhibits for failure to

engage specifically as to the application of Federal Rule of Evidence 403 to each. The Court will

reserve judgment until the time of trial whether such exhibits, if offered, are admissible.

                                          CONCLUSION

       For the foregoing reasons, the Court grants in part, and denies in part as moot, plaintiffs’

outstanding motions in limine, and denies defendant Brian Hopkins’ outstanding motions in

limine. The Clerk of Court is respectfully directed to terminate the motions pending at dockets

390 and 397.



       SO ORDERED.


                                                                 PaJA.�
                                                               ______________________________
                                                               PAUL A. ENGELMAYER
                                                               United States District Judge
Dated: January 28, 2021
       New York, New York




                                                  5
